DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	
                                                  Allowable Subject Matter
2.	Claims 1-20 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: The artificial intelligence processor is configured to change a process for generating the second information in accordance with the first information and in accordance with an operation of a first operation unit for operating the electric component by updating the learning model via a learning algorithm using a neural network including remaining claim limitations. 
As per independent claim 2: It is the same reason as claim 1.

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 6,917,283 to Takeda discloses a bicycle control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846